Citation Nr: 0119210	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  01-02 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable rating for hearing loss in 
the right ear.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had verified active duty from August 1969 to 
August 1971.  He served in the Republic of Vietnam and was 
awarded the Combat Action Ribbon, the National Defense 
Service Medal, the Vietnam Service Medal with one star, and 
the Vietnam Campaign Medal with device. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

Although the RO certified on appeal entitlement to a 
compensable rating for hearing loss in the right ear, the 
Board finds that the issue of entitlement to service 
connection for tinnitus has been raised by the December 1999 
VA audio examination, where the veteran was diagnosed with 
tinnitus and it was determined that his tinnitus was due to 
the same etiology as his hearing loss.  Since this issue has 
not been adjudicated, it is referred to the RO for 
appropriate action.

A review of the claims file reveals that in a June 1999 
submission, the veteran's representative raised the issue of 
clear and unmistakable error (CUE) with regard to denial of 
benefits to the veteran for hearing loss and tinnitus because 
the veteran missed an audiology examination in August 1981 
("at a time when he was very ill"). This issue is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran served during the Vietnam War and his 
decorations include the Combat Action Ribbon.

3.  In a November 1981 rating decision, the RO determined 
that the criteria for a diagnosis of PTSD were met and that 
the veteran's schizophrenia could not be reasonably 
disassociated from his PTSD.

4.  The veteran has Level I hearing in each ear.

5.  A September 2000 BVA decision granted a 100 percent 
evaluation for schizophrenia, undifferentiated type, pointing 
out the symptomatology of PTSD could not be dissociated from 
that of schizophrenia.


CONCLUSIONS OF LAW

1.  PTSD was incurred in the veteran's active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.304(f) (2000).

2.  The schedular criteria for a compensable disability 
rating for hearing loss in the right ear have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance of 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. 
§ 4.85, 4.87, Diagnostic Code 6100 (effective prior to June 
10, 1999); 38 C.F.R. 
§§ 4.85, 4.86; Diagnostic Code 6100 (effective June 10, 
1999).

3.  The issue of a total disability rating based on 
individual unemployability (TDIU) is moot.  Vettese v. Brown, 
7 Vet. App. 31 (1994); Holland v. Brown, 6 Vet. App. 443 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-12 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to service connection for PTSD and 
an increased rating for hearing loss in the right ear have 
been properly developed as various non-VA and VA treatment 
records and VA examination reports have been associated with 
the file.  Under these circumstances, the Board finds that 
the VCAA does not mandate another examination.  The RO 
advised the veteran in the statement of the case what must be 
demonstrated to establish service connection and to warrant a 
higher rating for hearing loss.  The Board finds that the RO 
has obtained, or made reasonable efforts to obtain, all 
treatment records, which might be relevant to the veteran's 
claims.  In this regard, the Board notes that the veteran's 
representative asked that VA treatment records from 1972 to 
1974 be obtained.  However, a November 1981 VA Form 3230 
indicates that all records from the Allen Park VA Medical 
Center (VAMC) had been sent and that there were no other 
records available.  The Board observes that, where records 
are unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  
Accordingly, no further assistance to the veteran in 
acquiring medical evidence is required by the new statute.

The Board finds no prejudice to the veteran in this case by 
proceeding with adjudication of entitlement to service 
connection or to an increased rating as the RO has complied 
with the notice provisions of the VCAA.  This is so because 
the RO specifically notified the veteran of the requirements 
needed for entitlement to service connection or to an 
increased rating in the statement of the case issued in May 
2000.  Specifically, the RO notified the veteran that for 
service connection for PTSD there must be medical evidence 
diagnosing PTSD; a link between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  Moreover, all of the 
relevant evidence was considered.  As such, there has been no 
prejudice to the veteran that would warrant a remand, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accord with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000). 

Prior to June 18, 1999, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in- service stressor; if the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that he was awarded a combat 
citation was accepted in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1997).
In this case, the veteran's DD-214 reflects that he was 
awarded the Combat Action Ribbon.  As such, it has been shown 
that he engaged in combat with the enemy.
His combat service is therefore established.  Under both 
versions of 38 C.F.R. 
§ 3.304(f), the claimed in-service stressors are established.

The essential question in this case is whether the veteran 
actually suffers from PTSD related to combat experiences.  
The claims file does include medical diagnoses of PTSD by 
private physicians and psychologists.  As many of these 
reports discuss the finding of PTSD in the context of combat 
experiences reported by the veteran, these private medical 
reports also effectively show a link to the in-service 
stressors.

However, there does not appear to be a clear consensus 
regarding the diagnosis of PTSD.  While several private 
psychologists and doctors have reported a diagnosis of PTSD, 
not one of the VA examiners have rendered a diagnosis of PTSD 
even though they reported PTSD-like symptoms.  Instead, it 
appears that the VA examiners have focused their opinions on 
the veteran's schizophrenia and schizoaffective disorder.

Nevertheless, five different private 
psychologists/psychiatrists/social workers, have diagnosed 
the veteran with PTSD related to his Vietnam service: M. J. 
M., Ph.D. (August 1981), P. D. N., MSSW, and G. G., M.D. 
(January 1982); A. B. D, M.D., (December 1997); and E. M. T., 
Ph.D. (June 1999).  In his December 1997 psychiatric opinion, 
Dr. A. B. D., who was a psychiatrist at the Ann Arbor VA 
Medical Center (VAMC) from 1988 to 1996, stated that the 
veteran was much more mentally fragile than the average 
soldier, due to the fact that he eventually became 
schizophrenic; that simply being in an area of enemy rifle 
fire could have caused his PTSD; and that most of the VA 
examiners were not VA clinicians and therefore perhaps failed 
to stress the nature of their findings as a separate and 
compensable condition.  He added that a persistent problem 
has been that PTSD was not regularly considered as a co-
morbid diagnosis and that he felt that the severity of the 
veteran's illness had thus been underestimated by focusing 
only on the schizophrenic disorder while largely ignoring the 
PTSD.  Dr. A. B. D. concluded that the veteran's PTSD had 
never been adequately addressed or treated.

In comparing the various medical reports, the Board observes 
that both the private and the VA examiners have had adequate 
opportunity to observe the veteran over some period of time 
and the various reports appear to be detailed and reflect 
full and complete examinations prepared by qualified medical 
personnel.  There is therefore no reason to find that any 
particular examiner(s) are more qualified than others for 
purposes of determining whether the veteran does in fact 
suffer from PTSD as opposed to other psychiatric disorder(s).  
Moreover, the Board notes that the veteran original claim was 
couched as a claim for "Post Veit Nam Syndrome - 1971" (sic) 
and that, in granting service connection for psychosis in a 
November 1981 decision, the RO noted that the criteria for 
diagnosis of PTSD were met and that the veteran's 
"[p]resently diagnosed schizophrenia cannot be reasonably 
disassociated from this condition."  In light of the above, 
and particularly the wording in the 1981 RO decision, the 
Board concludes that the veteran suffers from PTSD, which is 
related to combat.  In such a situation, the law requires 
that the veteran prevail.  38 U.S.C.A. § 5107(b).  
Accordingly, entitlement to service connection for PTSD is 
warranted.

However, the Board observes that a September 2000 decision 
granted the veteran a 100 rating for his service-connected 
schizophrenia, effective from January 1995.  In that 
decision, the Board pointed out that the veteran's PTSD 
symptoms had not been clearly distinguished from those of his 
schizophrenia and treated these symptoms as being secondary 
to his schizophrenia.  Separate ratings for these disorders 
are prohibited: "the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (2000); Esteban v. Brown, 6 Vet. App. 259 
(1994); Brady v. Brown, 4 Vet. App. 203, 206 (1993).


Increased Rating

In a November 1981 rating decision, the veteran was granted 
service connection for high frequency hearing loss in the 
right ear and assigned a noncompensable (0 percent) 
disability rating, effective from June 3, 1981.  That 
decision was based on service records showing that the 
veteran had high frequency hearing loss in the right ear on 
separation in August 1971.  This disability rating has 
remained unchanged.

The Board is satisfied that all relevant facts have been 
properly developed, and no further assistance to the veteran 
is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C. § 5103A of the VCAA.  The Board does 
not know of any additional relevant evidence, which is 
available.  The December 1999 VA audiological examination 
report, which evaluated the status of the veteran's hearing 
is adequate for rating purposes and a remand is not 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1. Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that VA changed the regulations pertaining to 
the evaluation of hearing loss and diseases of the ear after 
the veteran's claim was filed.  These changes became 
effective June 10, 1999.

As noted earlier, when a law or regulation changes after a 
claim has been filed but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  Karnas, 1 Vet. App. at 
313.  The RO evaluated the veteran's claim under the new 
regulations only.  However, in this case, the Board believes 
that a remand to afford the RO an opportunity to review the 
veteran's claim is not necessary.

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  38 C.F.R. § 
4.85 (2000).  The frequencies used for the evaluation of 
hearing loss, the percentage of speech discrimination used 
for the evaluation of hearing loss, and the tables used to 
determine the level of hearing impairment and the disability 
evaluation of each level of hearing impairment have not been 
changed.  38 C.F.R. 
§ 4.87, Diagnostic Code 6100 (2000).  Therefore, the veteran 
would not be prejudiced by the Board proceeding to the merits 
of his claim, and a remand would only result in needless 
delay and impose further burdens on the RO, with no benefit 
to the veteran.  Such remands are to be avoided.  See Winters 
v. West, 12 Vet. App. 203 (1999) (en banc); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

Since the veteran has already been afforded the hearing tests 
required by the regulations, which were used by the RO in the 
evaluation of his claim, and there is no change to the rating 
available for hearing loss, the Board is able to evaluate 
this claim without prejudice to the veteran, and will proceed 
with consideration of the appeal.  Bernard, 4 Vet. App. at 
393.

The service medical records show reduced hearing in the right 
ear in July 1971 and the examiner noted defective hearing in 
the left ear on an August 1971 separation examination report, 
even though there were normal clinical findings for the ear.  
The RO determined that the veteran's hearing loss was 
incurred while in service and granted service connection in a 
November 1991 decision. 

The veteran has been assigned a noncompensable rating for 
hearing loss in the right ear.  Under the regulations in 
effect prior to June 10, 1999, the evaluations of defective 
hearing range from noncompensable to 100 percent and are 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by puretone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 cycles per second.  To evaluate the degree of 
disability from service-connected defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (1998). Under the regulations 
in effect from June 10, 1999, an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  

These are assigned based on a combination of the percent of 
speech discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations.  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  If impaired hearing is service-connected in only one 
ear, in order to determine the percentage evaluation from 
Table VII, the non-service-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I.  38 
C.F.R. § 4.85 (2000).

The Board observes that the veteran provided copies of a 
private audiological evaluation received by the RO in April 
1999.  Although the report indicated that the hearing tests 
were conducted by a state-licensed audiologist and appears to 
include a controlled speech discrimination test (Maryland 
CNC) as required by the regulations, the test results are 
unclear and thus are insufficient for rating purposes and 
have not been considered.

In conjunction with his claim, the veteran was afforded a VA 
audiological examination in December 1999, which showed 
puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
60
80
LEFT
15
15
15
20
30

The puretone average for the right ear was 46 and the average 
for the left ear was 20.  The veteran's speech 
recognition/discrimination score using the Maryland CNC test 
was 92 percent for the right ear and 100 percent for the left 
ear.  The veteran reported the onset of his hearing loss was 
in 1971.  In summary, the examination revealed moderate to 
severe sensorineural hearing loss in the right ear and mild 
to moderate high frequency sensorineural hearing loss in the 
left ear.  Speech recognition was excellent bilaterally.  The 
veteran was determined to have tinnitus due to the same 
etiology as his hearing loss.

The audiometric findings of the veteran's December 1999 VA 
examination correspond to Level I hearing in each ear.  These 
findings are commensurate with a noncompensable rating 
according to the schedular criteria under both the old and 
new regulations.  38 C.F.R. § 4.85.

The Board finds that entitlement to an increased 
(compensable) rating for hearing loss in the right ear is not 
warranted under either the old or new regulations.  The Board 
has considered the veteran's argument that his hearing loss 
has increased in severity.  However, the evidence clearly 
weighs against the assignment of a compensable rating in this 
case.  The requirements of 38 C.F.R. § 4.85 set out the 
percentage ratings for exact numerical levels of impairment 
required for a compensable evaluation of hearing loss.  The 
evaluation of hearing loss is reached by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, application of the rating schedule to 
the numeric designations assigned based upon the relevant 
findings obtained upon VA audiology examination show that the 
criteria for a compensable rating is not warranted.  In 
summary, the Board concludes that the preponderance of the 
evidence is against a compensable rating for hearing loss in 
the right ear.
The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's service-connected hearing 
loss has resulted in frequent hospitalizations or caused 
marked interference in his employment.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board finds that the weight of the evidence 
establishes that the veteran's disability is no more than 
noncompensably disabling.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Entitlement to a TDIU

During the pendency of this appeal, a September 2000 BVA 
decision increased the veteran's disability rating for his 
service-connected schizophrenia to 100 percent, effective in 
January 1995.  Total disability based upon individual 
unemployability contemplates a schedular rating less than 
total.  38 C.F.R. § 4.16(a) (2000).  Since the veteran in 
this case is entitled to a 100 percent schedular rating for 
his service-connected schizophrenia, which the Board found 
could not be disassociated from his PTSD, he is not eligible 
for a TDIU evaluation.  See Vettese v. Brown, 7 Vet App. 31 
(1994) ("claim for TDIU presupposes that the rating for the 
condition is less than 100 percent"); Holland v. Brown, 6 
Vet. App. 443 (1994).  In essence, a TDIU rating is moot as 
the veteran has been assigned a total rating based on his 
service-connected psychiatric disorders.  Therefore, as a 
matter of law, the veteran's claim for TDIU fails.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for PTSD is granted.

Entitlement to a compensable rating for hearing loss in the 
right ear is denied.

The issue of entitlement to a total disability rating based 
on individual unemployability resulting from service-
connected disability is moot.




		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 

